Citation Nr: 0507555	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-10 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to an initial compensable evaluation for 
right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1963 to 
July 1967.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in February 2004.  This matter was 
originally on appeal from a January 2002 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Columbia, South Carolina.


FINDINGS OF FACT

1.  Resolving all doubt in the veteran's favor, the veteran's 
left hearing loss is related to active service.

2.  The veteran's service-connected bilateral hearing loss is 
manifested by an auditory acuity level of II in each ear.


CONCLUSIONS OF LAW

1.  Left ear hearing loss was incurred in active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).

2.  The schedular criteria for a compensable evaluation for 
bilateral hearing loss have not been met. 38 U.S.C.A. § 1155, 
5107 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Preliminary Matters

Pursuant to the Board's February 2004 Remand, the veteran was 
afforded a VA examination after which the RO reviewed the 
additional evidence and issued a supplemental statement of 
the case.  Based on the foregoing actions, the Board finds 
that the RO complied with the Board's February 2004 Remand.  
Stegall v. West, 11 Vet. App. 268 (1998).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim of VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  The Court 
further noted in Pelegrini that a VCAA notice as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim of VA benefits.  

In May 2001, the RO sent a letter to the veteran advising him 
what evidence was required to substantiate his claims.  The 
letter also asked the veteran to submit certain information.  
In accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information VA would 
be obtaining and what evidence the veteran still needed to 
provide.  The letter explained that VA would attempt to 
obtain evidence such as medical records, employment records, 
or records from other Federal agencies.  While the May 2001 
notice letter did not specifically advise the veteran to 
provide any evidence in his possession that pertains to his 
claim, he was informed to sign a release giving VA the 
authority to request documents on his behalf of to obtain the 
documents himself and send them to VA.  The Board finds that 
the veteran was sufficiently put on notice as to the need for 
any available evidence to be received by VA and associated 
with the claims file, whether the evidence was in his 
possession, obtained by him, or obtained by VA.  In addition 
the Board notes that the May 2001 notice letter, which 
preceded the January 2002 rating decision, satisfies the 
timing element of the Pelegrini decision for the veteran's 
claim on appeal.  Therefore, not withstanding Pelegrini, to 
decide the appeal would not be prejudicial to the veteran.  

With respect to VA's duty to assist the veteran, the RO 
obtained the veteran's service medical records, VA treatment 
records, and private medical records identified by the 
veteran.  Further, the veteran was afforded a VA examination 
in connection with his claim.  The veteran has not referenced 
any unobtained evidence that might aid his claim or that 
might be pertinent to the bases of the denial of his claim.  
In fact, in November 2004, the veteran submitted a statement 
in support of claim stating that he had no further medical 
evidence to submit at that time.  As such, the Board finds 
that VA has done everything reasonably possible to assist the 
veteran.  In the circumstances of this case, additional 
efforts to assist him in accordance with the VCAA would serve 
no useful purpose.  

II.	Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  In order to warrant service connection, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be granted where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumption period and still has the 
condition.  38 C.F.R. §§ 3.303(b); 3.307, 3.309.  Certain 
chronic disabilities, such as organic diseases of the nervous 
system, including sensorineural hearing loss, are presumed to 
have been incurred in service if manifested to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  If there 
is no evidence of a chronic condition during service or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may also be 
granted for a disease that is diagnosed after discharge from 
active service, when the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d).

With respect to claims for service connection for hearing 
loss, the United States Court of Appeals for Veterans Claims 
(hereafter "the Court"), has held that the threshold for 
normal hearing is from 0 to 20 decibels, and that higher 
threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court 
further opined that 38 C.F.R. § 3.385 then operated to 
establish when a hearing loss could be service connected.  
Hensley at 159.  For the purposes of applying the laws 
administered by the VA, impaired hearing is considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 or greater; or when word recognition scores using the 
Maryland CNC test are less than 94 percent.  38 C.F.R. § 
3.385.

The competent medical evidence of record shows that at the 
authorized VA audiological evaluation in May 2001, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
30
55
55
70
LEFT
30
45
55
55
65

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 88 percent in the left ear.

At the authorized VA audiological evaluation in March 2004, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
50
60
65
85
LEFT
35
50
60
65
75

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 92 percent in the left ear.  
The March 2004 VA examiner's diagnosis was mild sensorineural 
hearing loss at 500 Hz, moderate sensorineural hearing loss 
at 1000 Hz, moderately severe sensorineural hearing loss at 
2000 and 3000 Hz, and severe sensorineural hearing loss at 
4000 Hz. 

Current hearing loss disability for VA purposes has been 
demonstrated by VA examinations in May 2001 and March 2004.  
Thus, medical evidence of a current chronic disability is 
shown by the evidence of record.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

The veteran's service medical records indicate that on his 
September 1961 enlistment report of medical examination, the 
veteran's hearing was 15/15 for both ears for both whispered 
and spoken voice.  

At the VA audiological examination in May 2001, the veteran 
reported that he was exposed to the noise of the flight line 
as he worked around aircraft.  The veteran's DD214 lists the 
veteran's specialty number and title as ABE-0000 (aviation 
boatswain's mate) and lists the related civilian occupation 
as machine install/repair occups.  At the March 2004 VA 
audiological examination, the veteran reported that he was 
aboard an aircraft carrier on the flight deck, launching and 
recovering aircraft.    

On the authorized audiological evaluation upon the veteran's 
release to inactive duty in June 1967, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
-5
-10
0
40
LEFT
5
-5
-5
0
30

VA audiometric readings prior to June 30, 1966, and service 
department audiometric readings prior to October 31, 1967, 
must be converted from American Standards Association (ASA) 
units to International Standard Organization (ISO) units.  
The report of this testing reveals pure tone thresholds, in 
decibels, ASA units converted to ISO units, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
0
10
45
LEFT
20
5
5
10
35

While the in-service readings of 500 to 3000 Hz are within 
normal limits, the readings for the left ear of 35 at 4000 Hz 
clearly shows some degree of hearing loss.  

The March 2004 VA examiner noted that the veteran's post-
service noise exposure included 26 years of working for GE in 
large steel fabrication and that the veteran was exposed to 
noise from welding, cutting, and bagging metal as well as 
noise from use of a lawn mower, weed trimmer, woodworking 
tools, chain saw and at four or five auto races.  The VA 
examiner noted that the copy of the veteran's discharge 
examination that the veteran submitted differed from the copy 
sent from National Personnel Records Center (NPRC) in that 
the veteran's submitted copy included the words "defective 
hearing A.U." in box 74 and "hearing conservation" in box 
75.  

The VA examiner also noted an audiogram dated in January 1973 
which showed hearing to be within normal limits from 250 
through 8000 Hz bilaterally.  After review of the veteran's 
claims file and physical examination of the veteran, the 
examiner stated, "After reviewing this veteran's case 
history and medical records, it is the opinion of this 
examiner that it is just as likely as not that his current 
hearing loss is not the result of noise exposure in the 
military."

The Board notes that the standard of proof in claims for 
service connection is not whether something is absolute, or 
conclusive, rather the standard is whether "it is at least 
as likely as not."  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  

As the March 2004 VA examiner's statement, "...it is just as 
likely as not that his current hearing loss is not the result 
of noise exposure in the military," could be interpreted as 
"it is as likely as not that the veteran's current hearing 
loss is the result of noise exposure in the military," the 
Board must conclude that the evidence of record is at least 
in equipoise, and that service connection for left ear 
hearing loss is warranted.

III.	Increased Evaluation

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Under the Rating Schedule, hearing impairment is evaluated 
based on audiological testing, including a pure tone 
audiometry test and the Maryland CNC controlled speech 
discrimination test.  38 C.F.R. § 4.85.  The pure tone 
threshold average is the average of the pure tone thresholds 
in decibels, at 1,000, 2,000, 3,000, and 4,000 hertz, shown 
on the pure tone audiometry test.  38 C.F.R. § 4.85.  To find 
the appropriate disability rating based on test results, the 
pure tone threshold average for each ear is considered in 
combination with the percentage of speech discrimination to 
establish a hearing impairment level, labeled from I to XI.  
See 38 C.F.R. § 4.85, Table VI.  The hearing impairment 
levels of both ears are then considered together to establish 
a disability rating for the hearing loss.  See 38 C.F.R. § 
4.85, Table VII.  In order to establish entitlement to a 
compensable evaluation for hearing loss, it must be shown 
that certain minimum levels of the combination of the 
percentage of speech discrimination loss and average pure 
tone decibel loss are met.

The Board notes that 38 C.F.R. § 4.86 addresses exceptional 
patterns of hearing loss, for example, when the pure tone 
threshold at each of the frequencies 1,000, 2,000, 3,000, and 
4,000 hertz is 55 decibels or more, or when the pure tone 
threshold is 30 decibels or less at 1,000 hertz, and 70 
decibels or more at 2,000 hertz.  In this case, the record 
does not reveal pure tone thresholds meeting either of those 
criteria.   

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on the organic impairment 
of hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the provisions of 38 
C.F.R. § 4.85 establish eleven auditory acuity levels from 
level I for essentially normal acuity to level XI for 
profound deafness.  Tables VI and VII as set forth in § 4.85 
are used to calculate the rating to be assigned.  VA must 
derive the measurement of hearing loss by a mechanical 
application of the foregoing provisions of the Rating 
Schedule.  See Lendenman v. Principi, 3 Vet. App. 345 (1992).

The findings of the May 2001 examination correlate to a 
designation of level II hearing in the left ear and level II 
hearing in the right ear.  Table VII of 38 C.F.R. § 4.85 
provides for a noncompensable evaluation under Diagnostic 
Code 6100 when a veteran has these levels of hearing.

The findings of the March 2003 VA examination correlate to a 
designation of level II hearing in the left ear and level II 
hearing in the right ear.  Table VII of 38 C.F.R. § 4.85 
provides for a noncompensable evaluation under Diagnostic 
Code 6100 when a veteran has these levels of hearing.

The Board notes that the veteran underwent audiological 
evaluations by Dr. RDK in November 1998, February, 2003, and 
October 2003 and by Dr. KB in June 2002 as well as an undated 
hearing test conducted by Hearing Center Inc.  However, while 
the private tests conducted included puretone audiometry 
tests, there is no indication that a Maryland CNC controlled 
speech discrimination test was done at any of the 
examinations.  Examinations for rating purposes must include 
a controlled speech discrimination test (Maryland CNC) as 
well as a puretone audiometry test. 38 C.F.R. § 4.85.  
Without the results of controlled speech discrimination 
testing, the private test results are inadequate for rating 
purposes and do not form the basis for a compensable rating 
for the veteran's bilateral hearing loss.

After consideration of all the evidence, the Board finds that 
the current noncompensable rating for the service-connected 
bilateral hearing loss represents the correct application of 
the rating schedule to the audiometric results.  

In reaching this decision, the potential application of 
various provisions of Title 38, Code of Federal Regulations 
have been considered whether or not they were raised by the 
veteran, as required by the holding of the United States 
Court of Appeals for Veterans Claims in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board 
has considered the provisions of 38 C.F.R. § 3.321(b)(1).  In 
this case, however, there has been no assertion or showing 
that the veteran's bilateral hearing loss has necessitated 
frequent periods of hospitalization, nor has the veteran 
contended that his hearing loss has required such treatment.  
In addition, there is no evidence that the veteran's hearing 
loss has caused marked interference with employment or 
otherwise rendered impractical the application of the regular 
schedular standards.  In the absence of such factors, the 
Board finds that the requirements for an extraschedular 
evaluation under the provisions of 38 C.F.R. § 3.321(b)(1) 
have not been met.  

In reaching this decision, the Board is cognizant of the 
"benefit of the doubt" rule reflected in 38 U.S.C.A. § 
5107(b) and 38 C.F.R. § 3.102, 4.3.  However, the Board finds 
that the weight of the evidence is against the veteran's 
claim for a compensable evaluation for his service-connected 
bilateral hearing loss.  As such, this case does not present 
an approximate balance of positive and negative evidence for 
application of the benefit of the doubt doctrine.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

1.  Entitlement to service connection for left ear hearing 
loss is granted.

2.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied.



	                        
____________________________________________
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


